945 So. 2d 655 (2007)
George H. SMITH, Petitioner,
v.
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Respondent.
No. 4D06-3281.
District Court of Appeal of Florida, Fourth District.
January 10, 2007.
Richard W. Springer and Catherine Mazzullo of Richard W. Springer, P.A., Palm Springs, for petitioner.
No response for respondent.
PER CURIAM.
The petition for writ of certiorari is hereby denied. See Lescher v. Dep't of Highway Safety & Motor Vehicles, ___ So.2d ___, 2006 WL 3733197 (Fla. 4th DCA Dec. 20, 2006). We certify the same question as certified in Lescher.
WARNER, FARMER and KLEIN, JJ., concur.